Citation Nr: 0818680	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for urethral 
stricture secondary to traumatic catheterization, evaluated 
as 20 percent disabling prior to June 19, 2006, and 40 
percent disabling thereafter.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In part, the RO increased the rating for the 
veteran's urinary disorder from zero to 10 percent.  The 
veteran perfected an appeal of the denial of a rating in 
excess of 10 percent.  In a June 2004 rating decision the RO 
increased the rating from 10 to 20 percent, effective June 
15, 2000.  In July 2005 the Board, in part, remanded the 
appeal for further development.  The Board again remanded the 
claim for further development in February 2007.  By a 
February 2008 rating decision, the rating was increased from 
20 to 40 percent, effective June 19, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In the February 2007 remand the Board requested that the RO 
afford the veteran a VA urology examination in order to 
determine the current severity of the symptoms related to his 
urethral stricture.  Although the veteran was afforded a VA 
urology examination in April 2007, the examiner did not 
adequately address the questions posed by the Board.  
However, the examiner noted that the veteran was scheduled 
for a retrograde urethrogram, cytoscopy, and possible 
urethral dilation at the VA hospital within three weeks 
following the examination.  The results of such procedures 
are not in the record.  Thus, VA medical records, to include 
the April 2007 studies must be obtained.  Thereafter, the 
claims file should be returned to the VA examiner (if 
available) to provide the responses to the questions posed.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002 & Supp. 2007); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), finding that, at a minimum, adequate 
VCAA notice on a claim for increase requires that VA notify 
the claimant that, to substantiate such a claim the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; and that provides 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Corrective notice can be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
regard to the claim for an increased 
evaluation for urethral stricture 
advising the veteran that to substantiate 
a claim for a higher rating he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO/AMC should contact the 
veteran and request that he furnish the 
names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for 
urinary complaints since April 2007.  
Specifically, the RO/AMC should obtain 
copies of any VA treatment records from 
the Baltimore VA medical center since 
that date, to specifically include the 
results of urological studies scheduled 
that month.  Also, any identified 
records not already associated with the 
claims file should be requested after 
securing the necessary authorizations 
for release.  

3.  The RO/AMC should refer the claims 
file, to include the April 2007 
urological tests (if conducted), to the 
examiner who conducted the April 2007 
VA examination to answer the following 
questions: 

1)  Is the veteran's urinary 
frequency and/or nocturia related to 
his service-connected urethral 
stricture?

2)  Is the veteran's reported post-
void dribbling with the use of 
absorbent pads or any incontinence 
related to his service-connected 
urethral stricture?

3)  Does the veteran have recurrent 
urinary tract infections related to 
the urethral stricture?  If so, 
describe the frequency and treatment.  

A rationale for the opinions should be 
provided.  If the examiner from the 
April 2007 VA examination is 
unavailable, the claims file should be 
referred to an appropriate examiner to 
provide the information requested 
above.  If a new examination is deemed 
necessary by the examiner to answer the 
questions, one should be authorized.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



